Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on June 15, 2022 amends claim 1 and cancels claim 2.  Claims 1-15 are pending.


Response to Arguments
Applicant’s arguments, filed on June 15, 2022 regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented claim limitations, which necessitate a new grounds of rejection, are taught by the newly presented reference, Huber et al. (US 2018/0279105).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, there is an antecedent basis issue with respect to the term “the circumstance”.  It is unclear what “the circumstance” is referring to.  
Appropriate amendment is required to address the foregoing rejection.  No new matter should be added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele et al. (US 2016/0232795) in view of Huber et al. (US 2018/0279105).
Regarding claim 1, Thiele teaches a method for operating an at least temporarily unmanned aircraft, the method comprising: performing a flight procedure of the aircraft in accordance with a previously-authorized flight plan in an airspace that is controlled by at least one control instance; (see Thiele at [0038] which discloses that the invention applies to unmanned aerial vehicles but also can be applied to single piloted manned aircraft if the single pilot is no longer physically able to fly the aircraft and autonomous safe flight is needed; also, see Thiele at [0039] which discloses that autonomous reactions are implemented and performed for situations which impact safety in an immediate manner, e.g., vertical or horizontal Sense and Avoid, S&A, maneuver.  Thiele at [0042] further discloses a flight plan may guide the aerial vehicle in automatic mode.  Thiele at [0054] further discloses a flight control system 51 which comprises the system for autonomous controlling of the aerial vehicle 50.  Examiner maps the S&A maneuver to the flight procedure and the control provided by the flight control system to the control instance.)
determining a flight direction of the aircraft during the flight procedure via a control device that is influenced via at least one data connection by a control instance, wherein the data connection is at least temporarily unavailable during the flight procedure; (see Thiele at [0007] which discloses issuing at least one autonomous controlling command, if a loss of the data link is determined.  Also, see Thiele at [0054] which discloses that the flight control system 51 may comprise connecting linkages, and the necessary operating mechanisms to control an aircraft's direction in flight.  The flight control system 51 might comprise the system for autonomous controlling of the aerial vehicle 50.  Also, see Thiele at [0055] which discloses that the aerial vehicle 50 may further be controlled by an air vehicle ground segment 40, wherein the air vehicle ground segment 40 and the aerial vehicle 50 are linked by means of a command & control chain data link 30.  Examiner previously maps the flight control system to the control device.)  
identifying a hazardous situation and/or emergency situation, which renders it necessary to deviate from the authorized flight plan, by the control device with the aid of first data of at least one first sensor; (see Thiele at [0017] which discloses that the evaluation of the flight condition of the aerial vehicle is performed by means of a traffic alert and collision avoidance system of the aerial vehicle; also, see Thiele at [0039] which discloses that autonomous reactions are implemented and performed for situations which impact safety in an immediate manner, e.g., vertical or horizontal Sense and Avoid, S&A, maneuver.  Examiner notes that a hazardous and/or emergency situation is identified by Thiele’s traffic alert and collision avoidance system.  Thiele at [0051] discloses that the system might comprise a flight data sensing unit which might be designed to measure flight data of the aerial vehicle. The flight data sensing unit might be a camera system, an airspeed sensor, a ground speed sensor, a space-based satellite navigation system that provides location and time information, or an aircraft collision avoidance system.  Thiele at [0053] further discloses that the evaluation unit 220 may be further designed to evaluate the flight condition of the aerial vehicle based on the measured flight data and based on at least one decision criterion.  Examiner maps one of the various sensor components of the flight data sensing unit to the first sensor.  Examiner maps one of the flight data provided by one of the various sensor components of the flight data sensing unit to the recited first data.)
determining an avoidance route of the aircraft by the control device with the aid of second data of at least one second sensor, said avoidance route comprising one or multiple avoidance manoeuvres that avoid the hazardous situation and/or emergency situation; (see Thiele at [0017] which discloses that the evaluation of the flight condition of the aerial vehicle is performed by means of a traffic alert and collision avoidance system of the aerial vehicle; also, see Thiele at [0039] which discloses that autonomous reactions are implemented and performed for situations which impact safety in an immediate manner, e.g., vertical or horizontal Sense and Avoid, S&A, maneuver.  Thiele at [0051-0053] discloses a flight data sensing unit 200 comprising an evaluation unit 220 where the flight data sensing unit comprises a camera system, an airspeed sensor, a ground speed sensor, a space-based satellite navigation system that provides location and time information, or an aircraft collision avoidance system; the evaluation unit 220 may be further designed to evaluate the flight condition of the aerial vehicle based on the measured flight data and based on at least one decision criterion.  Examiner maps another of the various components and sensors of the flight data sensing unit to the at least one second sensor.  Examiner maps another of the measured flight data to the second data of the at least one sensor.  Furthermore, Thiele at [0064] discloses a flight plan which includes a nominal airfield 11 and an alternate airfield 12 in which the nominal airfield 11 might be defined as an airfield from where the air segment is under normal conditions operated regarding automatic takeoff and landing phases for departure and/or arrival.  Thiele at [0065-0067] discloses that the alternate airfield 12, an emergency airfield 13, or a crash site 15 might be used if the air segment has a malfunction and the aerial vehicle is required to land as soon as possible.  Examiner maps travel by the aircraft to one of the foregoing destination alternatives to the avoidance route (e.g., travel to the crash site).)
using the avoidance route at least in the meantime to fly towards a destination area, said destination area being affected by the least possible volume of air traffic; (see Thiele at [0067] which discloses using a crash site as a ground location for a controlled crash of the aerial vehicle such that casualties on ground can be avoided; Examiner notes that the absence of casualties implies that the destination area is affected by the least possible volume of air traffic.  Examiner maps the crash site to the destination area.  Examiner further notes that that travel to the crash site corresponds to the avoidance route.)
and performing necessary avoidance manoeuvre(s) of the avoidance route with the aid of the second data by the control device in an autonomous staggering procedure. (see Thiele at [0039] which discloses that autonomous reactions are implemented and performed for situations which impact safety in an immediate manner, e.g., vertical or horizontal Sense and Avoid, S&A, maneuver; also see Thiele at [0052] which discloses that the system 200 might further comprise a flight data sensing unit which might be designed to measure flight data of the aerial vehicle. The flight data sensing unit might be a camera system, an airspeed sensor, a ground speed sensor, a space-based satellite navigation system that provides location and time information, or an aircraft collision avoidance system.  Examiner maps the S&A maneuver to the recited necessary avoidance manoeuvre.  Examiner maps the autonomous reactions to the recited autonomous staggering procedure.)
Thiele does not expressly disclose wherein a signal is continuously transmitted by the aircraft when said aircraft transfers into the autonomous staggering procedure until the termination of said autonomous staggering procedure and other users of the air traffic are informed regarding the circumstance by said signal, and wherein the signal includes information regarding position data and state data of the aircraft and information regarding an emergency state of the aircraft, which in a related art, Huber teaches (see Huber at the Abstract which discloses an autonomous emergency system (EMS) for UAVs, and that the vehicle self-detects it is in an emergency state (autonomous detection) and is configured to implement an improved autonomous emergency system process, and that the vehicle triggers an autonomous state change and controls its operation; see Huber at [0004] which discloses an emergency system with at least one beacon used for transmitting and receiving emergency signals when an emergency state is activated to transmit or emit pulse or signal notifications over time intervals to communicate with other vehicles or stations.  Huber at [0051] discloses that when the vehicle detects an emergency state, the vehicle is configured to implement an improved autonomous emergency system process.  Huber at [0051]  further discloses that the vehicle triggers autonomous state change, controls itself, and beacons emit pulses over time intervals to communicate with specific vehicles.  Examiner notes that the pulse or signal notifications are sent periodically over time intervals during the emergency which corresponds to a signal being continuously transmitted until termination of the autonomous staggering procedure.  Moreover, see Huber at [0054] which discloses that the UAV 100  is configured to generate UAV 100 status data from sensor subsystem 165, and to transmit the UAV 100 status data to the VCS 110 or RS 120, that the UAV 100 status data may be transmitted to the VCS 110 or RS 120 in real-time, or near real-time, that the UAV 100 status data may include UAV 100 location data from sensors 165, images and video from camera 143, component status, and so on.  Huber at [0054] further discloses that the UAV 100 status data may include navigation and other measurement data from navigation control 135, as well as operating parameters from operations control 155 and flight control data from flight control 134 and that the UAV 100 status data may include communication status data from communication devices 145.  Examiner notes that UAV location data corresponds to position data.  Examiner notes that UAV status data corresponds to state data of the aircraft and information regarding an emergency state of the aircraft.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a signal is continuously transmitted by the aircraft when said aircraft transfers into the autonomous staggering procedure until the termination of said autonomous staggering procedure and other users of the air traffic are informed regarding the circumstance by said signal, and wherein the signal includes information regarding position data and state data of the aircraft and information regarding an emergency state of the aircraft, as taught by Huber.  
One would have been motivated to make such a modification to provide an emergency system that may be activated when the vehicle enters an emergency state for vehicles including UAVs, as suggested by Huber at [0047-0048].  

Independent claim 15 recites an aircraft that performs the steps recited in the method of claim 1.  The cited portions of the prior art used in the rejection of claim 1 teach the corresponding limitations recited in the aircraft of claim 15.  Therefore, claim 15 is rejected for the same reasons as stated for claim 1 above.
Regarding claim 3, the modified Thiele teaches the method according to claim 1, wherein the autonomous staggering procedure takes place when the avoidance manoeuvre(s) of the avoidance route is/are performed without prior authorization by the at least one control station (see Thiele at [0039] which discloses a command and control chain between the aerial vehicle and the aerial vehicle ground segment.   Thiele at [0039] further discloses that the autonomous reactions are implemented and performed for situations which impact safety in an immediate manner, e.g., vertical or horizontal Sense and Avoid, S&A, maneuver.  Examiner notes that the implementation of autonomous reactions corresponds to the avoidance manoeuvre being performed without prior authorization by the at least one control station.)
Regarding claim 4, the modified Thiele teaches the method according to claim 1, wherein the reduction of potential for collision with other aircraft is desired as an additional criterion when flying to the destination area (see Thiele at [0069] which discloses that deviations of the aerial vehicle 50 due to S&A maneuvers for collision avoidance might be also horizontal or lateral.  Examiner notes that the aerial vehicle implements collision avoidance of other aerial vehicles by way of horizontal and lateral deviations for sense and avoid (S&A) maneuvers.)
Regarding claim 5, the modified Thiele teaches the method according to claim 1, wherein the autonomous staggering procedure is maintained when the avoidance manoeuvre(s) is/are performed at least until the data connection to the control instance of the control device of the aircraft is restored (see Thiele at [0080] which discloses that the data link 30 is recovered, the autonomous approach and landing routine 315 and/or the handling command and control link loss routine 340 could be terminated by a link recovered routine 305.  Examiner maps the link recovered routine to the control instance of the control device of the aircraft being restored.)
Regarding claim 6, the modified Thiele teaches the method according to claim 1, wherein the autonomous staggering procedure is also maintained when the data connection between the control instance and the aircraft is restored (see Thiele at [0080] which discloses that the data link 30 is recovered, the autonomous approach and landing routine 315 and/or the handling command and control link loss routine 340 could be terminated by a link recovered routine 305.  Examiner notes that when Thiele indicates that the command and control link loss routine could be terminated, it also indicates that the command and control link loss routine may be maintained in the event it is not terminated.)
Regarding claim 7, the modified Thiele teaches the method according to claim 1, wherein the autonomous staggering procedure is interrupted when the data connection is re-established and the aircraft is guided back to another or the original course (see Thiele at [0080] which discloses that the data link 30 is recovered, the autonomous approach and landing routine 315 and/or the handling command and control link loss routine 340 could be terminated by a link recovered routine 305.)
Regarding claim 8, the modified Thiele teaches the method according to claim 1, wherein the first sensor data is provided by at least one non-cooperative first sensor (see Thiele at [0051] discloses that the system might comprise a flight data sensing unit which might be designed to measure flight data of the aerial vehicle. The flight data sensing unit might be a camera system, an airspeed sensor, a ground speed sensor, a space-based satellite navigation system that provides location and time information, or an aircraft collision avoidance system.  Thiele at [0052] discloses at flight data sensing unit 200 might further include angular rate sensors for all three axes, accelerometers along all three axes, a three-axis magnetic compass, radar sensors, infrared sensors and absolute and differential pressure sensors.  Examiner notes that a radar sensor would be an example of a non-cooperative first sensor since it operates independently of the other sensors.)
Regarding claim 9, the modified Thiele teaches the method according to claim 1, wherein the second sensor data is determined by at least one transponder-based cooperative second sensor (see Thiele at [0021] which discloses that the least one autonomous controlling command issued comprises sending a predefined transponder code.  Thiele at [0054] further discloses that the flight control system 51 may comprise the system for autonomous controlling of the aerial vehicle 50.  Thiele at [0050] in conjunction with Fig. 2 illustratively discloses that the command unit within the flight control system 51 is designed to issue at least one autonomous controlling command.  Thiele at [0051-0052] discloses a flight data sensing unit comprising various sensors such as a ground speed sensor and a space-based satellite navigation system that provides location and time information.  Examiner notes that the ground speed sensor may cooperate with the navigation system since the navigation system provides location and time information by way of an inherent navigation sensor, such as a GPS sensor, in order to compute the ground speed; as a consequence, the navigation system is cooperative with the ground speed sensor.  Examiner maps the satellite navigation system to the at least one transponder-based cooperative second sensor since navigation data is transmitted by way of satellite to the aerial vehicle.  Examiner notes that a transponder is used to transmit and/or receive navigation data and that the satellite navigation system performs such functions when communicating with a satellite.)
Regarding claim 10, the modified Thiele teaches the method according to claim 1, wherein the cooperative second sensor of the aircraft is provided with a transponder configured for receiving and processing transmissions of other sensors (see Thiele at [0051-0052] which discloses a flight data sensing unit comprising various sensors such as a ground speed sensor and a space-based satellite navigation system that provides location and time information.  Examiner notes that the ground speed sensor may transmit and receive data between it and the navigation system since the navigation system provides location and time information by way of an inherent navigation sensor, such as a GPS sensor, in order to compute the ground speed.  Examiner notes that each of the ground speed sensor and space-based satellite navigation system comprise transponder circuitries to facilitate data communication.  Examiner mapped the space-based satellite navigation system, which inherently comprises a navigation sensor, such as a GPS sensor, to the cooperative second sensor.)
Regarding claim 11, the modified Thiele teaches the method according to claim 9, wherein periodic position messages and state messages including absolute horizontal position information are spontaneously transmitted by the at least one transponder of the second sensor (see Thiele at [0051-0052] which discloses a flight data sensing unit comprising various sensors such as a ground speed sensor and a space-based satellite navigation system that provides location and time information.  Examiner notes that the space-based satellite navigation system provides periodic position and state messages including absolute horizontal position information.  Examiner had mapped the space-based satellite navigation system to the second sensor.)
Regarding claim 12, the modified Thiele teaches the method according to claim 1, wherein further developed monitoring environments of the aircraft are used by the control device of the aircraft and/or at least one of the sensors so as to obtain data (see Thiele at [0093] which discloses that the autonomous TCAS commands can supersede this autonomy vertically for a limited time.  Thiele at [0093] further discloses that during a total AV C&C loss the AVGS predicts and displays the geographic position of the AV.  Thiele at [0093] further discloses that the prediction is based on the FP, the progress before the C&C chain loss occurred, and the autonomous behavior described above.  Examiner maps the AVGS prediction system to the further developed monitoring environments of the aircraft.)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele et al. (US 2016/0232795) in view of Huber et al. (US 2018/0279105) and further in view of Meyer et al. (US 2012/0203450). 
Regarding claim 13, the modified Thiele does not expressly teach wherein a display means is allocated to the aircraft, which provides the control instance in the case of external control with an overview of the air traffic information that is available which in a related art, Meyer teaches (see Meyer at [0076] in conjunction with Fig. 5 which discloses a control station 44 having a display 56.  Meyer at [0076] further discloses that the display provides collision avoidance data 58 and control commands 60 which can be represented as text.  Examiner maps the collision avoidance data to the air traffic information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a display means allocated to the aircraft which provides the control instance in the case of external control with an overview of the air traffic information that is available, as taught by Meyer.  
One would have been motivated to make such a modification to provide a man/machine interface which is provided by such a display whereby collision avoidance data may be shown on the display, as suggested by Meyer at [0022].  
Regarding claim 14, the modified Thiele teaches the method according to claim 1, wherein the selected avoidance route is adapted dynamically by the control device to changing data of the at least one second sensor with regard to a potential for collision and/or the avoidance route is amended according to the currently-set criteria (see Meyer at [0016] which discloses that according to a further aspect of the invention, the collision avoidance data can also include instructions that relate to a change in the flight path of the aircraft.  Meyer at [0016] further discloses that according to a further aspect of the invention, the instructions can pertain to the ascent rate/descent rate as well as the change in flight path of the aircraft.  Thiele at [0051-0052] discloses a flight data sensing unit comprising various sensors such as a ground speed sensor and a space-based satellite navigation system that provides location and time information.  Examiner notes that the space-based satellite navigation system provides periodic position and state messages which includes the ascent rate and descent rate.  Examiner had mapped the space-based satellite navigation system to the second sensor.  Examiner notes that data pertaining to the ascent rate or descent rate provided by the space-based satellite navigation system may dynamically amend or adjust the collision or avoidance route.) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661